FILE COPY




                        In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                       No. 02-19-00113-CV

THE PREMIER COMPANIES, INC., PREMIER RENTAL-PURCHASE, INC.,
       TRM VENTURE GROUP, AND RAJ, INC., Appellants

                                V.

             FOUR A'S MESQUITE, LLC, Appellee


              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-303532-18


                              AND

                       No. 02-19-00154-CV

                FARIDA CHAUDHRY, Appellant

                                V.

             FOUR A'S MESQUITE, LLC, Appellee


              On Appeal from the 348th District Court
                                                                               FILE COPY




                                Tarrant County, Texas
                            Trial Court No. 348-305958-19


                                         AND

                                 No. 02-19-00172-CV

THE PREMIER COMPANIES, INC., RAJ, INC., THE ULTIMA GEMINI GROUP,
 INC., RRSSR, INC., BKNM, INC., AND MAKA RENTAL PURCHASE, INC.,
                            Appellants

                                           V.

                      FOUR A'S MESQUITE, LLC, Appellee


                       On Appeal from the 348th District Court
                               Tarrant County, Texas
                           Trial Court No. 348-303532-18


      ORDER OF REFERRAL TO MEDIATION AND ABATEMENT

      The court has determined that this dispute is appropriate for referral to

mediation. See Tex. Civ. Prac. & Rem. Code Ann. § 154.021. The above-referenced

appeals are referred to the mediator agreed upon and chosen by the parties, Kight L.

Higgins, 6300 Ridglea Place, Suite 509, Fort Worth, TX 76116, (817) 732-6460,

who shall complete a mediation conference with all parties and their attorneys by

Friday, August 16, 2019. All named parties and an executive officer of any corporate

party with full settlement authority shall attend the entire mediation session with their

counsel of record.

                                           2
                                                                                FILE COPY




      Before the first scheduled mediation session, each party shall provide the

mediator and all parties with all information necessary for the mediator to understand

the issues presented.     The mediator may require any party to supplement the

information provided.

      The mediator will encourage and assist, but will not compel or coerce, the

parties in reaching a settlement of their dispute. Any expenses of mediation will be

borne equally by the parties, unless the parties and the mediator consent to a different

agreement, and not by the mediator or this court. Within 10 days of the conclusion of

the mediation, the mediator will advise the court only that the parties did or did not

settle their dispute. All matters revealed during mediation, including the conduct and

demeanor of the parties, shall remain confidential. See id. §§ 154.053, .073.

      If the mediation fully resolves the issues in the case, the parties shall file an

appropriate motion in accordance with Tex. R. App. P. 42.1 within 10 days of the

conclusion of the mediation. If the parties need more time to effectuate the terms of

the settlement agreement, they must file a joint motion for extension of time to file

such a motion. The motion for extension is due within 10 days of the conclusion of

the mediation.

      It is ordered that this appeal shall be abated pending the mediation. If, after

mediation, the mediator advises the court that the parties did not settle their dispute,




                                            3
                                                                              FILE COPY




the appeal shall be ordered reinstated. All time periods relating to the disposition of

the appeal shall be tolled during the period of abatement.

       Any objection to this order must be filed with the clerk of this court and served

on all parties and the mediator within 10 days of the date of this order.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the mediator.

       Dated July 17, 2019.

                                                        Per Curiam




                                             4